Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-10 are directed to a method, which is a process.  Claims 12-18 and 20 are directed to an apparatus and a system, which are machines.  Therefore, claims 1-10, 12-18, and 20 are directed to one of the four statutory categories of invention.  



Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 12, and 20 recite the limitations assessing at least one of content or information that is presented associated with a first retailer, listing items that a user has selected for purchase from the first retailer and lists a total amount due on the items being purchased; generating a user-selectable option, wherein the user-selectable option comprises an option for the user to purchase items using a gift card available for purchase from a service provider; in response to the user-selectable option being selected by the user, providing a process to purchase a gift card having a gift card value; and in response to the user completing purchase of the gift card, applying, the gift card value toward the total amount due on the items being purchased.
Claims 1, 12, and 20 recite the abstract idea of purchasing items using a gift card.  This is an abstract idea because it covers certain methods of organizing human activity (i.e. commercial transactions or sales activities).  Purchasing items using a gift card is a form of commercial interaction.  Dependent claims 2-10 and 13-18 recite the same abstract idea identified in claims 1 and 12.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-10 recite the additional elements of a computing system, a shopping cart page or a checkout page, a website, modifying the shopping cart page or a checkout page, and an interface.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing and displaying data.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 12-18 and 20 recite the additional elements of a computing system, a shopping cart page or a checkout page, a website, modifying the shopping cart page or a checkout page, an interface, a processor, and memory.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing and displaying data.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-10 recite the additional elements of a computing system, a shopping cart page or a checkout page, a website, modifying the shopping cart page or a checkout page, and an interface.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing and displaying data.  These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing and displaying data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
	Claims 12-18 and 20 recite the additional elements of a computing system, a shopping cart page or a checkout page, a website, modifying the shopping cart page or a checkout page, an interface, a processor, and memory.  Whether 
Taking the additional elements individually, the computer components perform purely generic computer functions of processing and displaying data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.

	
	
	
	
	
	
	
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10, 12-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0010918 A1 (“Hunt”) in view of US 2014/0249916 A1 (“VERHAEGHE”).
Claim 1: Hunt teaches a method, comprising:
assessing, with a computing system (Fig. 1, “115”), at least one of content or information that is presented in at least one of a shopping cart page or a checkout page (Fig. 2C, “260”) of a website associated with a first retailer (Fig. 1, “120”), wherein the at least one of the shopping cart page or the checkout page lists items that a user has selected for purchase (Fig. 2C, “270” shows that user has selected a MacBook Pro) from the first retailer (Fig. 2C, “270” shows that retailer is ONSALE.COM) and lists a total amount due on the items being purchased (Fig. 2C, “268”), wherein the computing system (Fig. 1, “115”) is associated with a service provider that is separate from, and unaffiliated with, the first retailer (paragraph [0043]);
autonomously modifying, with the computing system, the at least one of the shopping cart page or the checkout page of the website associated with the first retailer by generating a user-selectable option within the at least one of the shopping cart page or the checkout page, wherein the user-selectable option comprises an option for the user to purchase items in the at least one of the shopping cart page or the checkout page of the website associated with the first retailer (Fig. 2C, “266”; paragraph [0055], lines 14-18) using a gift card available for purchase from the service provider (paragraph [0045], lines 2-4 teach that a user can purchase a gift card from the multi-merchant website); and
Fig. 2A, “200”);
	Hunt does not teach applying, with the computing system, the gift card value toward the total amount due on the items being purchased within the at least one of the shopping cart page or the checkout page of the website associated with the first retailer.  However, VERHAEGHE teaches a system and method for shopping that aggregates cost information of items in a user’s shopping basket and updates the price by applying taxes and discounts to the total price (paragraph [0092]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of VERHAEGHE into the invention of Hunt.  One of ordinary skill in the art would have been motivated to do so in order to display the current total price of the items in the user’s shopping cart.
	Claim 2: The cited prior art teaches the limitations of claim 1 as noted above.  Hunt also teaches system comprises a processor of the user device running a software application (“app”), a server computer over a network, a cloud-based computing system over a network, or a distributed computing system (Fig. 9; paragraphs [0097] and [0098]).
	Claim 3: The cited prior art teaches the limitations of claim 1 as noted above.  Hunt also teaches that the modification of the at least one of the Fig. 2C, “266” shows that an interface for entering a gift card code is displayed).
	Claim 4: The cited prior art teaches the limitations of claim 1 as noted above.  Hunt also teaches autonomously modifying, with the computing system, a user interface of a user device displaying the at least one of the shopping cart page or the checkout page of the website associated with the first retailer by generating a user-selectable option within a portion of the at least one of the shopping cart page or the checkout page that is displayed in the user interface of the user device, wherein selection of the items for purchase is performed by the user using the user device (Fig. 2C; paragraph [0055], lines 14-18).
Claim 5: The cited prior art teaches the limitations of claim 4 as noted above.  Hunt also teaches that the user device comprises one of a tablet computer, a laptop computer, a desktop computer, a smart phone, a mobile phone, a gaming console, a portable gaming device, or a wearable device (paragraph [0098]).
	Claim 6: The cited prior art teaches the limitations of claim 1 as noted above.  Hunt also teaches that the total amount due on the items being purchased comprises a sum of amounts for each item, applicable taxes, and shipping and handling fees (paragraph [0059], lines 6-9).
Claim 8: The cited prior art teaches the limitations of claim 1 as noted above.  Hunt also teaches wherein the gift card has a gift card value greater than the total amount due on the items being purchased, wherein a balance on the gift card after application of the gift card value to the total amount due on the items being purchased is provided as credit to the user for future online purchases through the service provider (paragraph [0004], lines 13-15).
	Claim 10: The cited prior art teaches the limitations of claim 1 as noted above.  Hunt also teaches a notification being presented to the user, the notification including instructions on how the user can manually enter the gift card code within the at least one of the shopping cart page or the checkout page of the website associated with the first retailer to apply the gift card value toward the total amount due on the items being purchased (Fig. 2C, “266” shows the user where to enter the card code).
	Claim 12: This claim is rejected under the same rationale as set forth above in claim 1.
	Claim 13: This claim is rejected under the same rationale as set forth above in claim 2.
Claim 14: This claim is rejected under the same rationale as set forth above in claim 3.
Claim 15: This claim is rejected under the same rationale as set forth above in claim 4.
Claim 16: This claim is rejected under the same rationale as set forth above in claim 5.
Claim 18: This claim is rejected under the same rationale as set forth above in claim 10.
Claim 20: This claim is rejected under the same rationale as set forth above in claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0010918 A1 (“Hunt”) in view of US 2014/0249916 A1 (“VERHAEGHE”) and further in view of US 2009/0287579 A1 (“Walker”).
	Claim 7: The cited prior art teaches the limitations of claim 1 as noted above.  Hunt does not teach wherein the gift card has a gift card value greater than the total amount due on the items being purchased, wherein a balance on the gift card after application of the gift card value to the total amount due on the items being purchased is provided to the user as user rewards.  However, Walker teaches that when a gift card has a remaining balance, the balance can be provide to the user as a reward (paragraph [0155]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Walker into the invention of Hunt.  One of ordinary skill in the art would have been motivated to do so in order to allow the user to convert the remaining balance on a gift card.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0010918 A1 (“Hunt”) in view of US 2014/0249916 A1 (“VERHAEGHE”) and further in view of US 2014/0064694 A1 (“Zealer”).
	Claim 9: The cited prior art teaches the limitations of claim 1 as noted above.  Hunt does not teach autonomously auto-filling, with the computing system, the gift card code within the at least one of the shopping cart page or the checkout page of the website associated with the first retailer to apply the gift card value toward the total amount due on the items being purchased.  However, Zealer teaches autonomously auto-filling a gift card code (paragraph [0058], lines 12-14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Zeal into the invention of Hunt.  One of ordinary skill in the art would have been motivated to do so in order to automate the step of entering the card code, as taught by Zeal.
Claim 17: This claim is rejected under the same rationale as set forth above in claim 9.



Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0010918 A1 (“Hunt”) in view of US 2014/0249916 A1 (“VERHAEGHE”) and further in view of US 10,510,219 B1 (“Zalewski”).
	Claim 11: The cited prior art teaches the limitations of claim 1 as noted above.  Hunt does not teach assessing the at least one of content or information that is presented in the at least one of the shopping cart page or the checkout page of the website associated with the first retailer using artificial intelligence (“AI”) systems or machine learning systems.  However, Zalewski teaches using deep learning to analyze items on a user’s shopping list (col. 4, lines 24-27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Zalewski into the shopping cart of Hunt.  One of ordinary skill in the art would have been motivated to do so in order to predict which items are likely to be purchased by the user, as taught by Zalewski.
Claim 19: This claim is rejected under the same rationale as set forth above in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEEM U HAQ/Primary Examiner, Art Unit 3625